70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appelleev.Gerald S. SIMPSON, Appellant
No. 94-3014.
United States Court of Appeals, District of Columbia Circuit.
Nov. 3, 1995.

Before:  BUCKLEY, WILLIAMS, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal of appellant's convictions for drug possession and possession of cocaine base with intent to distribute was considered on the briefs filed by the parties and the oral argument presented October 23, 1995.  This court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that all of appellant's convictions in the district court below be affirmed.  As counsel for defendant failed to object at trial on the grounds of a Fed.R.Evid. 704(b) error, and raises the issue for the first time on appeal, we review the admission of the relevant testimony for plain error only.  United States v. Mitchell, 996 F.2d 419, 422 (D.C.Cir.1993).  Under this standard, appellant Simpson has failed to meet his burden of demonstrating that the admission of the expert testimony at issue (1) was error "under settled law of the Supreme Court or this circuit," and (2) "unfairly prejudiced the jury's deliberations."   Id.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.